1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3    ELIJAH L. PALMER, et al.,                            Case No. 2:20-cv-00330-GMN-NJK
4                                          Plaintiffs                    ORDER
5            v.
6    LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT, et al.,
7
                                        Defendants
8
9
            This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983
10
     by Plaintiff Jose Garcia incarcerated at the Clark County Detention Center. On February
11
     13, 2020, this Court issued an order directing Plaintiff Garcia to file an amended complaint
12
     and a fully complete application to proceed in forma pauperis or pay the full filing fee of
13
     $400 within thirty days from the date of that order. (ECF No. 1 at 10). The thirty-day
14
     period has now expired, and Plaintiff Garcia has not filed an amended complaint or an
15
     application to proceed in forma pauperis, paid the full filing fee, or otherwise responded
16
     to the Court’s order.
17
            District courts have the inherent power to control their dockets and “[i]n the
18
     exercise of that power, they may impose sanctions including, where appropriate . . .
19
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
20
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
21
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
22
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
23
     noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.
24
     1992) (affirming dismissal for failure to comply with an order requiring amendment of
25
     complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal
26
     for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
27
     address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
28
     dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
1    1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
2    local rules).
3           In determining whether to dismiss an action for lack of prosecution, failure to obey
4    a court order, or failure to comply with local rules, the court must consider several factors:
5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
8    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
9    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
10          Here, the Court finds that the first two factors, the public’s interest in expeditiously
11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
15   West, 542 F.2d 522, 524 (9th Cir. 1976).            The fourth factor—public policy favoring
16   disposition of cases on their merits—is greatly outweighed by the factors in favor of
17   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
18   the court’s order will result in dismissal satisfies the “consideration of alternatives”
19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
20   F.2d at 1424.
21          The Court’s order requiring Plaintiff Garcia to file an amended complaint and an
22   application to proceed in forma pauperis or pay the full filing fee within thirty days
23   expressly stated: “It is further ordered that if any plaintiff fails to file an amended complaint
24   within 30 days of this order, that plaintiff’s action will be dismissed without prejudice to
25   that plaintiff later filing a new action with a new complaint.”          (ECF No. 4 at 10).
26   Additionally, the Court’s order also expressly stated: “It is further ordered that, if any
27   plaintiff fails to either pay the complete filing fee or file a complete application to proceed
28   in forma pauperis, including the required financial attachments, within 30 days of the date



                                                   -2-
1    of this order, the action by that plaintiff will be dismissed without prejudice to that plaintiff
2    later filing an action in a new case with a new complaint and either paying the full filing
3    fee or filing a complete application to proceed in forma pauperis with the required financial
4    documents.” (Id. at 10). Thus, Plaintiff Garcia had adequate warning that dismissal would
5    result from his noncompliance with the Court’s order to file an amended complaint and an
6    application to proceed in forma pauperis or pay the full filing fee within thirty days.
7           IT IS THEREFORE ORDERD that this action is dismissed without prejudice based
8    on Plaintiff Garcia’s failure to file an amended complaint or another application to proceed
9    in forma pauperis or pay the full filing fee in compliance with this Court’s order dated
10   February 13, 2020.
11          IT IS FURTHER ORDERED that the Clerk of Court will close the case and enter
12   judgment accordingly.
13                   March 25, 2020
            DATED: __________________
14
15                                                       GLORIA M. NAVARRO
                                                         UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
